MODIFY, AFFIRM, REVERSE and REMAND, and Opinion Filed April 23, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00035-CV

                           DAVID EOFF, Appellant
                                   V.
                CENTRAL MUTUAL INSURANCE COMPANY, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09034

                           SUPPLEMENTAL OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                 Opinion by Justice Fillmore
       In our opinion dated April 7, 2015, we suggested a remittitur of $4,319.25 of the actual

damages awarded to Central Mutual Insurance Company (Central Mutual). We stated that if the

remittitur was filed by Central Mutual within fifteen days of the date of the opinion, we would

modify the trial court’s judgment with respect to the damages awarded and affirm as modified.

       On April 15, 2015, Central Mutual timely filed its consent to the suggestion of remittitur

and asked this Court to modify the trial court’s judgment consistent with our opinion and

judgment in this matter. Accordingly, we vacate our judgment, but not our opinion, dated April

7, 2015, and modify the trial court’s judgment with respect to damages awarded to reflect the

remittitur of $4,319.25. The trial court’s judgment is modified to award Central Mutual $1,200

in actual damages. See TEX. R. APP. P. 46.3. As modified, we affirm the trial court’s judgment.
We remand this case to the trial court for a recalculation of prejudgment interest on the awarded

damages.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE



140035SF.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID EOFF, Appellant                              On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas,
No. 05-14-00035-CV         V.                      Trial Court Cause No. DC-12-09034.
                                                   Opinion delivered by Justice Fillmore,
CENTRAL MUTUAL INSURANCE                           Justices Bridges and Brown participating.
COMPANY, Appellee

        We vacate our judgment dated April 7, 2015. In accordance with this Court’s opinion of
April 7, 2015 and supplemental opinion of April 23, 2015, we MODIFY the trial court’s
judgment to award appellee Central Mutual Insurance Company actual damages in the amount of
$1,200.00.

        We REVERSE the trial court’s judgment awarding appellee Central Mutual Insurance
Company prejudgment interest and REMAND for recalculation of the amount of prejudgment
interest.

        It is ORDERED that, as modified, the judgment of the trial court is AFFIRMED in all
other respects.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 23rd day of April, 2015.




                                             –3–